Case 18-24646-RBR Doc 12 Filed 01/22/19 Page 1 of 4

UNITED stress BANKRUPTCY comm
seemssz russch os amoson
rosa1 LAUDERDALE elvlsloN

_lN RE: CASE NO,: 18-24646»RBR
- CHAPTER:?
Michael A, Pagano
dba Pageno Enterpl'ises LLC,

Debtor. 1

MOTION F{)R REL!EF FROM S'I‘AY
~ MM

§gbiect Prozjer‘tv 31 Seaside Court. Mar,qate. New Jersev 08402

 

Nations'tar Mortgage, LLC D/B!A Mr. Cooper as servicing agent for U.S. Benk Natlonai
Association, as trustee for Structured Acljustable Rate Mortg;age Loan Trust, Mortgage Pass»Thrcugh
Certiticates, Serles 2007-10 (“Movant") hereby moves this Court, pursuant to il U.S.C. § 362, for relief
from the automatic stay with respect to certain rest property of the Debtor having en address of 31
Seos:`de C'ow't, Mm'gate. New Jersey 08402 (the “Propeaty”). The facts and circumstances supporting this
Motion are set forth in the (i) Deelai‘etion in Support of Motion for Reliet` from Automatic Stay attached
hereto as lE:rhibit D (the “Declare.tioo”) and (li) Indei)ted sess `Worl<sheet attached hereto as Exltiblt E
(the “Indebtedness Worlcsheet”). In further support of this Motion, Movsnt respectfully states:

l. A petition under Choptor 7 of the `United Stetes Benlo‘uptcy Code was filed with respect to the
Dcl)tor on Novemt)er 26, 2018.

2, The Debtor has executed and delivered or are otherwise obligated with respect to that certain
promissory note, dated July 13, 200?, in the original principal amount of $999,999.00 (the “Notc”). A true
and correct copy of the Note is attached hereto as Exhil)it A. The Mcvant is an entity omitted to enforce

the Note.

04~090360-B00

 

 

Case 18-24646-RBR Doc 12 Filed 01/22/19 Page 2 of 4

3 . Pnrsuent to that certain Mortgage (the “Mortgage”), all obligations (coliectively, the “Ob!igetions”}
of the Debtor, Michaei Pngano end fanet Pageno (“Co»Mortgagor”) under and With respect to the Note and
the Mortgage are secured by the Property. A true and correct copy of the Mortgage is attached hereto as
Exhibit B.

4. Aii rights end remedies under the Mortgage have been assigned to the Movant pursuant to
en Assignment of Mortgege. True end correct copies of the Assigrnnent of Mo1tgages are attached
hereto as Exhibit C.

5. The legal description of the Property is set folth in the Moitgege, ecopy of which is attached hcreto,
end such description is incorporated and made a part hereof by reference

6. The post-petition payment address is Nationstar Moitgagc, LLC D/BIA Mr. Cooper, P.O. Box
619094, Dallas, TX 75261-9‘74}.

7. The total outstanding amount cf the Ol)ligaticns as ot` December 12, 2013 is $1,729,899.96.

8. In addition to the other amounts due to Mcvant reflected in this Motion, as of the date hcreof, in
connection with seeking the relief requested in this Motion, Movant has also incurred $750.00 in legal fees
end $181.00 in costs Movant reserves all rights to seek nn award or alfownnce cf such fees and expenses
in accordance with applicable loan documents end related agreements the Benlouptcy Code and otherwise
applicable lew.

9. The estimated market value ot` the Property is $769,300.00. 'i`he basis for such valuation is the
Stete of New Jersey Division of Taxation Printout which is attached hereto ss Exhibit F.

10. Upon information end belief the aggregate amount cf encumbrances on the Property listed in the
Schedules or otherwise i:nown, including but not limited to the encumbrances granted to Movant, is

$1,296,303.84.

04-090360-»}300

 

 

 

Case 18-24646-RBR Doc 12 Filed 01/22/19 Page 3 of 4

Cause exists for relief from the automatic stay for the following reasons:
(a) Mcvant’s interest in the Property is not adequater protectedf
(b) Pursuant to ii U.S.C. § 362(<1}(2)(1), Debtor has no equity in the Propeity.
(o) Pursuant to § 362(6)(2)(}3), the Property is not necessary for an effective reorganization
WHEREPORE, Movant, prays that this Court issue an Order terminating or modifying the stay and
granting the following:
l. Reliei’ front the stay allowing Movant (anci any successors or sssigns} to proceed under applicabie
non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession ofthe Property.
2. That the Order be binding and effective despite any conversion of this bankruptcy case to a case
under any other chapter cf 'l`itie i l of the Uniteci Ststes Code.
3. That tire ill-day stay described by Bani<ruptcy Rule 4001(a)(3) be waived`, during which period
Debtor may have minimal motivation to insure, preserve or protect the Property.

4. Fer such other relief as the Court deems proper

Frenkel Larnbert Weiss Weisinan & Gordon, LLP

Keni'a Molina, Esq' Attorney for Movant
Florida Bar No. 85156

One East Broward Blvd, Suite 1430

Pt. Lauderciaie, FL 33301

'l`el: (954) 522-3233 | Fax: (954) 200~??'?0
Email: I§Molina@flwiaw.eom

94~090360-!360

 

 

 

Case 18-24646-RBR Doc 12 Filed 01/22/19 Page 4 of 4

I HEREBY CERT[FY that a true and correct copy of the Motion for Relief from Stay and Declaration

iii support of Motion for Relief and exhibits Were delivered by First Class U.S Mail postage pre~paid and/or

electronic mail this 33 g iM/l day of \i(:l inlle f§§ , 2019.

MAILING LIST

Pro Se Debfor

Michael A Pagano _
3209 N.E. 10th Street

#4

Pompano Beach, FL 33062

Tmstee

Chad S. Paiva

525 Okeechobee Boulevard
Suite 900

West Palm Beach, FL 33401

U.S. Trustee

Offlce of the US Trustee
51 S.W. lst Ave.

Suitc 1204

` Miami, FL 33130

04-090360-]300

Frenkel Larnbert Weiss Weisman & Gordon, LLP

Mrc r,…@f\§r

Keriia Molina, Esq. Attorney for Movant
Florida Bar No. 85156

One East Broward Blvd, Suite 1430

Ft. Lauderdale, FL 33301

Tel: (954) 522-3233 | Fax: (954) 200-7770

 

